Citation Nr: 9911104	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  98-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1963.  This appeal arises from October 1996 and 
October 1997 rating decisions of the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, regional office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service connected schizophrenia is 
manifested by auditory hallucinations, delusions, and 
paranoia of such extent and persistence as to produce total 
social and industrial inadaptability.  


CONCLUSION OF LAW

The criteria for a schedular 100 percent evaluation for 
schizophrenia have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Code 9203 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a)(West 1991).  That is, he has presented 
claims which are plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection was originally granted for schizophrenic 
reaction, paranoid type, in May 1969.  A 100 percent 
temporary evaluation was assigned.  A June 1969 rating 
decision assigned a 10 percent evaluation from May 1969.  A 
September 1970 rating decision assigned a 100 percent 
evaluation for schizophrenia, paranoid type, from October 
1969.  An August 1972 rating decision reduced the evaluation 
to 70 percent effective from November 1972.  A November 1983 
rating decision decreased the evaluation to 50 percent 
effective from February 1984.  A May 1986 rating decision 
decreased the evaluation to 30 percent from April 1986.  The 
veteran contends that he is entitled to a 100 percent 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The veteran's schizophrenia is rated 
under code 9203.  The criteria with respect to rating 
psychiatric disorders were changed effective November 7, 
1996.  38 C.F.R. § 4.130, Diagnostic Code 9203 (1998).

Under the current criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The current 30 percent evaluation is 
appropriate where the evidence shows occupational and social 
impairment with occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Diagnostic 
Code 9203 (1998).

The veteran filed his claim for an increased evaluation in 
April 1996.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Under the criteria in effect at the time the veteran's claim 
was filed in April 1996, a 30 percent evaluation contemplated 
definite impairment of social and industrial adaptability.  A 
50 percent evaluation required considerable impairment of 
social and industrial adaptability.  A 70 percent evaluation 
required severe impairment of social and industrial 
adaptability.  A 100 percent evaluation was in order where 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability were shown.  38 C.F.R. Part 4, 
Diagnostic Code 9203 (1995). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 1991).

In this case, the Board has determined that the regulations 
in effect at the time the veteran's claim for increase was 
filed in April 1996 were the most favorable to the veteran.  
Accordingly, his claim will be considered under those 
criteria.

A VA psychiatric examination was conducted in May 1996.  The 
veteran reported that he had been hospitalized at least half 
a dozen times since the 1960's for his psychiatric disorder.  
He was currently being treated on an outpatient basis and was 
taking Risperdal and Depakote daily.  He reported that his 
current symptoms included severe insomnia, vague auditory 
hallucinations, feelings of paranoia, loss of concentration, 
and losing his thoughts.  On examination, the veteran was 
slightly depressed.  His affect was blunted, and he obviously 
complained of thought blocking with auditory hallucination 
and ideas of reference.  His cognition was intact and he 
denied being suicidal or homicidal.  The impression was 
chronic paranoid schizophrenia in partial remission.

A statement dated in October 1996 from the veteran's treating 
psychiatrist and primary clinician is of record.  They noted 
that the veteran had been seen regularly since 1994, and had 
symptoms of fixed delusions, audio hallucinations, 
disorganized thought processes, paranoia, and irritability.  
These symptoms contributed to poor judgment, intrusive 
behaviors and/or isolating himself, disorganized speech and 
acts, poor concentration and grandiose self-image.  They also 
noted that the veteran had been found to have a marginal 
ability to live on his own in an occupational therapy 
functional assessment in 1994, and that he was unchanged in 
this regard.  In the opinion of his primary psychiatrist and 
primary clinician, the veteran was totally disabled and 
unemployable, and his prognosis remained poor.

A VA social and industrial survey was conducted in April 
1997.  The examiner noted that the veteran had made a 
remarkable attempt to cope with his mental illness, mainly 
through his academic pursuits, and was able to function in 
the employment sector until 1989, when his symptoms got too 
bad for him to keep working.  He had mainly been a volunteer 
and had not had gainful employment since that time.

A VA examination was conducted in September 1997.  The 
veteran reported that he was married for the third time, and 
that his marriage was "pretty good."  He had not worked on 
a regular basis, but had worked as a volunteer in a 
compensated work therapy program.  He had delivered pizza for 
four months but quit because it was too much for him.  He was 
currently not working.  He reported his belief that other 
people could pick up his thoughts, and believed that people 
in restaurants were talking about and ridiculing him.  He 
also occasionally had thought blocking and difficulty 
concentrating.  On examination, the veteran was fairly 
cooperative, with fairly stable mood and appropriate affect.  
There was no evidence of looseness of associations or 
incoherence noted, although the veteran did have vague 
auditory hallucinations with ideas of reference and thought 
blocking as noted above.  He was fully oriented and his 
memory was intact.  The examiner stated that the veteran was 
fairly functional and would benefit from vocational 
rehabilitation since he was motivated to work.  The 
impression was chronic paranoid schizophrenia in partial 
remission.  The Global Assessment of Functioning (GAF) score 
was 70.

VA outpatient treatment records dated in 1997 and 1998 
continued to show that the veteran experienced auditory 
hallucinations, delusions, and paranoia.  A statement dated 
in August 1997 from the veteran's treating psychiatrist and 
primary clinician noted that the veteran continued with fixed 
delusions, audio hallucinations, disorganized thought 
processes, and paranoia.  The veteran was working two hours 
per day in a protective work program; the veteran was closely 
supervised and worked with others with thought disorders.  
They noted that the veteran was socially and industrially 
impaired and without continued psychiatric intervention and 
medication he would be unable to maintain any level of 
functioning.  

Finally, the record contains a vocational rehabilitation 
assessment dated in January 1998.  The veteran felt guilty 
about not working.  He had experienced a decrease in his 
level of energy, and heard voices.  The impression of the 
psychiatrist was that the veteran was unemployable and was 
working on quality of life issues.

The Board notes that the veteran participates on and off in a 
heavily supervised protective work program with other 
psychiatric patients, but he has essentially not had gainful 
employment for ten years.  The VA examiner in September 1997 
stated that the veteran was fairly functional and would 
benefit from vocational rehabilitation since he was motivated 
to work.  However, since that time the veteran has continued 
to suffer from persistent delusions, auditory hallucinations 
and paranoia; he has been described as unemployable by his 
treating psychiatrist, primary clinician, and vocational 
rehabilitation psychiatrist.  The Board accords more weight 
to the opinions of those medical professionals who have had 
an opportunity to follow the veteran's symptoms closely over 
a long period of time.

Based on the foregoing, the Board concludes that the weight 
of the medical evidence shows that the veteran's psychotic 
disorder is manifested by auditory hallucinations, delusions, 
and paranoia of such extent and persistence as to produce 
total social and industrial inadaptability.  Accordingly, 
under the criteria most favorable to him, the veteran is 
entitled to a 100 percent schedular evaluation for his 
service connected schizophrenia.  38 C.F.R. Part 4, Code 9203 
(1995).

The issue of entitlement to a total disability evaluation 
based on individual unemployability is also on appeal.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  38 C.F.R. 
§§ 3.321(b), 4.16 (1998).  In light of the above grant of a 
total schedular rating for schizophrenia, there is no longer 
a basis upon which to consider the provisions of 38 C.F.R. 
§§ 3.321(b), 4.16 (1998).  Accordingly, this issue will not 
be addressed further.


ORDER

A schedular 100 percent evaluation for schizophrenia is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

